DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maino et al (US Publication No. 2020/0322262 A1).
With respect to claim 1, Maino teaches a method comprising: obtaining, by a controller of a network and from a service registry that is associated with a scalable application service platform, network metadata associated with traffic of an application hosted by the scalable application service platform (paragraph 0025; 0037; 0038; 0042 disclose reading registered entries from the shared mapping system; the entries specifying the traffic labels); determining, by the controller and based at least in part on the network metadata, a routing policy that is optimized for sending the traffic through the network (claim 1, Fig.1: "[...] reading, by a service provider controller, from the shared mapping system |i.e. "service registry"), the registered entries [...]"5 para.40, Fig.1: "... if the vEdge 106, 108 has not received for “red” packets, it can pull it on-demand. The SP controller 16 can access the shared mapping system 114 and provide the data to the SBWAN 104"; paras.43,44 and Fig.1: "A service provider controller 116 can then read, from the shared mapping system 114, the registered entries and post 140 such entries to the routing tables at SDWAN 104. Once the service provider controller 116 has posted 140 the entries, the service provider 102 can reflect in its SDWAN routing tables the association between the labels used by the enterprise domain 120 and the corresponding policy rules that will be applied. If the mobile nodes 122 or 124 want to request a low latency service 110 for a particular class of packets, the mobile nodes 122 or 124 can simply label those packets as “red”. The ingress vEdge 106 or 108 can use that classification to properly route that packet on the low latency transport 110. Similarly, if the mobile nodes 122 or 124 want to request a normal latency service for a particular class of packets, the mobile nodes 122 or 124 can simply label those packets as “green”. The ingress vEdge 106 or 108 can use that classification to properly route that packet on the normal latency transport 112"); and sending an indication of the routing policy to a node of the network such that the traffic of the application is sent through the network according to the routing policy (paras.43,44 and Fig.1: "A service provider controller 116 can then read, and post 140 such entries to the routing tables at SDWAN 104. Once the service provider controller 116 has posted 140 the entries, the service provider 102 can reflect in its SDWAN routing tables the association between the - labels used by the enterprise domain 120 and the corresponding policy rules that will be applied. If the mobile nodes 122 or 124 want to request a low latency service 110 for a particular class of packets, the mobile nodes Lo 122 or 124 can simply label those packets as “red”. The ingress vEdge 106 or 108 can use that classification to properly route that packet on the low latency transport 110. Similarly, if the mobile nodes 122 or 124 want to request a normal latency service for a particular class of packets, the mobile nodes 122 or 124 can simply label those packets as “green”. The ingress vEdge 106 or 108 can use that classification to properly route that - packet on the normal latency transport 112). 
With respect to claim 2, Maino teaches wherein the service registry is one of a domain naming system (DNS) server, a key-value database, or a service provider (shared mapping system as per paragraph 0037; 0042).

With respect to claim 3, Maino teaches wherein the network metadata includes a traffic profile associated with the traffic, the traffic profile indicating a traffic content type associated with the traffic (paragraph 0025 discloses registering, by an enterprise controller on an enterprise domain, in a shared mapping system on a service provider domain, one or more entries specifying one or more services for one or more classes of traffic to yield registered entries) 

With respect to claim 4, Maino teaches wherein the network metadata further includes one or more of a quality of service (QoS) associated with the traffic, a frequency at which the traffic is sent through the network, or a latency associated with the traffic (paragraph 0042).

With respect to claim 5, Maino teaches wherein the network metadata is obtained by the controller at least partially in response to at least one of the application or the network metadata being registered with the service registry (paragraph 0041; 0042; Fig. 1).

With respect to claim 6, Maino teaches wherein the network metadata is obtained by the controller at least partially in response to the scalable application service platform registering the application with the service registry and an administrator of the application associating the network metadata with the application in the service registry (paragraph 0041; 0042; Fig. 1).

.

With respect to claim 7, wherein the network metadata is obtained by the controller at least partially in response to the scalable application service platform registering the application and the network metadata with the service registry (paragraph 0041; 0042; Fig. 1).

The limitations of claim 8 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

The limitations of claim 9 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

The limitations of claim 10 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

The limitations of claim 11 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

The limitations of claim 12 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

The limitations of claim 13 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

The limitations of claim 14 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.


The limitations of claim 15 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

The limitations of claim 16 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

The limitations of claim 17 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

The limitations of claim 18 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

The limitations of claim 19 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

The limitations of claim 20 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914. The examiner can normally be reached Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        

8/13/2022